Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.

DETAILED ACTION
Claims 1-8, 10 and 11 are pending in this application.
Claims 1, 10 and 11 have been amended [5/26/2022].

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. On page 8, 2nd and 3rd paragraph of Applicant’s Arguments, Applicant argues “Hino fails to disclose or suggest at least the above-mentioned features of claim 1”. Examiner respectfully disagrees, because Hino teaches as Applicant pointed out, merging a plurality of document data in accordance with a user instruction, whether duplicative metadata for searching are integrated based on an amount of merged document data; by receiving scanned/copied documents including Documents A and B which are different documents and extracts image information (i.e. metadata) using OCR processing to determine whether an overlap (i.e. related pieces) exists between the two different documents of A and B [Figs 18-20, 21, par 0047, 0062, 0064, 0077-0082]. In addition, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).

Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. On page 9, 1st paragraph of Applicant’s Arguments, Applicant argues “Hattori does not disclose or suggest anything about identifying and displaying document images that are regarded as being related to the same transaction from a plurality of document images corresponding to a plurality of different documents”. Applicant could possibly be right, however Hattori is not used to teach “identifying and displaying document images that are regarded as being related to the same transaction from a plurality of document images corresponding to a plurality of different documents”, instead Hattori is used to teach multi-cropping, which he does teach scanning a plurality of receipts at once and extracting each receipt scanned (i.e. multi-cropping) [Fig 15A, par 0203-0209].

Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. On page 9, 2nd paragraph of Applicant’s Arguments, Applicant argues Martin “does not identify and display document images that are regarded as being related to the same transaction as recited in Claim 1, nor does allow document images corresponding to different documents to be deleted”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., nor does allow document images corresponding to different documents to be deleted) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). On the other hand, with respect to identifying and displaying document images, Martin teaches a result shows that duplicates have been found for a number of images are displayed where a user duplicated images are associated by a user and selects an image from the duplicated images to aggregate each set of metadata (i.e. acquisition time of attribute value corresponds to same transaction) and discards the duplicate images [Fig 1A, 2A, par 0021-0023, 0025, 0029-0032].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hino (US-2009/0019074) in view of Hattori et al. (US-2018/0205851) and further in view of Martin et al. (US-2019/0129969).
As to Claim 1, Hino teaches ‘An information processing apparatus comprising: a memory that stores an instruction; and a processor that executes the instruction to perform [Abstract, par 0042-0043 – MFP includes a CPU and a ROM/HDD/RAM]: obtaining a plurality of document images, the obtained plurality of document images corresponding respectively to a plurality of different documents [par 0045-0047, 0079 – CPU receives stored scan/copy data of scanned/copied documents including Documents A and B, which are different documents]; obtaining pieces of metadata of the plurality of document images by performing OCR processing for the plurality of document images [Figs 9, 18-20, 21 (S2101), par 0047, 0062, 0064, 0077-0082 – extracting image information (i.e. metadata) of documents A and B by performing OCR processing on text regions]; identifying two or more document images assumed to be related to a same transaction among the plurality of document images based on the obtained pieces of metadata of the plurality of different documents [Figs 18-20, 21 (S2101), par 0077-0082 – determining whether an overlap (i.e. related pieces) exists between Documents A and B corresponding to identical data]. 
Hino does not disclose expressly ‘by performing a multi-cropping process for a scanned image; displaying the identified two or more document images assumed to be related to the same transaction; and causing a user to select whether the displayed two or more document images are to be associated with each other’.
Hattori teaches ‘by performing a multi-cropping process for a scanned image [Fig 15A, par 0203-0209 – scanning a plurality of receipts at once and extracting each receipt scanned]’.
Hino and Hattori are analogous art because they are from the same field of endeavor, namely identifying metadata in image data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include extracting a plurality of scanned receipts, as taught by Hattori. The motivation for doing so would have been to processing a plurality of scanned receipts at once efficiently. Therefore, it would have been obvious to combine Hattori with Hino.
Hino in view of Hattori does not disclose expressly ‘displaying the identified two or more document images assumed to be related to the same transaction; and causing a user to select whether the displayed two or more document images are to be associated with each other’.
Martin teaches ‘displaying the identified two or more document images assumed to be related to the same transaction; and causing a user to select whether the displayed two or more document images are to be associated with each other [Figs 1A, 2A, par 0021-0023, 0025, 0029-0032, 0042-0043 – once the duplicate image analysis is complete, outputting the duplicate images in a viewing area for a user to select an image from the set of displayed duplicated images to keep from a set of duplicates while aggregating each set of metadata to be associated (i.e. acquisition time of attribute value corresponds to same transaction)]’.
Hino in view of Hattori are analogous art with Martin because they are from the same field of endeavor, namely identifying metadata in image data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include consolidating information of duplicated images, as taught by Martin. The motivation for doing so would have been to enable the reduction of storage space required for the complete information relating to the set of duplicate images Therefore, it would have been obvious to combine Martin with Hino in view of Hattori to obtain the invention as specified in claim 1.

Further, in regards to claim 10, the information processing apparatus of claim 1 performs the information processing method of claim 10.
Further, in regards to claim 11, the information processing method of claim 10 Id fully embodied on the non-transitory computer readable storage medium of claim 11.

As to Claim 2, Martin in the proposed combination of Hattori teaches ‘wherein the identified two or more document images have same pieces of metadata at least on a date [Martin: par 0027-0028 – another image attribute (i.e. metadata) can be date and time] and an amount of money [Hattori: par 0200-0201 – metadata including date and the amount of money]’.  
Hino in view of Hattori are analogous art with Martin because they are from the same field of endeavor, namely identifying metadata in image data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include metadata being date and amount of money, as taught by Martin and Hattori. The motivation for doing so would have been to enable the reduction of storage space required for the complete information relating to the set of duplicate images Therefore, it would have been obvious to combine Martin with Hino in view of Hattori to obtain the invention as specified in claim 2.

As to Claim 3, Martin teaches ‘wherein the identified two or more document images differ from each other in document type, but area assumed to be related to the same transaction based on the obtained pieces of metadata [par 0028-0029, 0040 – other image attributes can be image type (i.e. PNG or RAW), where even if image type is different consolidation of the information included in multiple sets of metadata associated with duplicated images are enabled]’.  
Hino in view of Hattori are analogous art with Martin because they are from the same field of endeavor, namely identifying metadata in image data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include consolidating information of duplicated images, as taught by Martin. The motivation for doing so would have been to enable the reduction of storage space required for the complete information relating to the set of duplicate images Therefore, it would have been obvious to combine Martin with Hino in view of Hattori to obtain the invention as specified in claim 3.

As to Claim 4, Martin teaches ‘wherein the processor further performs: integrating the two or more document images in a case where the user selects that the displayed two or more document images are associated with each other as a same transaction [par 0042-0043 – discarding the unselected duplicated images in the trash once aggregated information is stored with the selected image out of the set of duplicated images]’.  
Hino in view of Hattori are analogous art with Martin because they are from the same field of endeavor, namely identifying metadata in image data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include consolidating information of duplicated images, as taught by Martin. The motivation for doing so would have been to enable the reduction of storage space required for the complete information relating to the set of duplicate images Therefore, it would have been obvious to combine Martin with Hino in view of Hattori to obtain the invention as specified in claim 4.

As to Claim 5, Martin teaches ‘wherein the two or more document images are integrated by making the two or more document images into a single piece of document image data [par 0042-0043 – discarding the unselected duplicated images in the trash once aggregated information is stored with the selected image out of the set of duplicated images, thus only keeping a single image with the aggregated information of the duplicated images]’.  
Hino in view of Hattori are analogous art with Martin because they are from the same field of endeavor, namely identifying metadata in image data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include consolidating information of duplicated images, as taught by Martin. The motivation for doing so would have been to enable the reduction of storage space required for the complete information relating to the set of duplicate images Therefore, it would have been obvious to combine Martin with Hino in view of Hattori to obtain the invention as specified in claim 5.

As to Claim 6, Martin teaches ‘wherein the processor causes the user to select whether the displayed two or more document images are to be associated with each other or at least one of the displayed two or more document images is to be deleted [par 0043 – discarding the unselected duplicated images in the trash]’.  
Hino in view of Hattori are analogous art with Martin because they are from the same field of endeavor, namely identifying metadata in image data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include consolidating information of duplicated images, as taught by Martin. The motivation for doing so would have been to enable the reduction of storage space required for the complete information relating to the set of duplicate images Therefore, it would have been obvious to combine Martin with Hino in view of Hattori to obtain the invention as specified in claim 6.

As to Claim 7, Martin teaches ‘wherein the pieces of metadata of the integrated two or more document images are further integrated into a single common piece of metadata [par 0032, 0042 – storing the selected image together with the aggregated information by consolidating information into aggregated attributes of the set of duplicate images]’.  
Hino in view of Hattori are analogous art with Martin because they are from the same field of endeavor, namely identifying metadata in image data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include consolidating information of duplicated images, as taught by Martin. The motivation for doing so would have been to enable the reduction of storage space required for the complete information relating to the set of duplicate images Therefore, it would have been obvious to combine Martin with Hino in view of Hattori to obtain the invention as specified in claim 7.

As to Claim 8, Martin teaches ‘wherein the processor further performs: controlling to set, based on a user input, the pieces of metadata of the two or more document images selected to be associated with each other [par 0031-0032 – user selects the single image from the plurality of duplicate images to associate with aggregated attributes]’.  
Hino in view of Hattori are analogous art with Martin because they are from the same field of endeavor, namely identifying metadata in image data. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include consolidating information of duplicated images, as taught by Martin. The motivation for doing so would have been to enable the reduction of storage space required for the complete information relating to the set of duplicate images Therefore, it would have been obvious to combine Martin with Hino in view of Hattori to obtain the invention as specified in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677